United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-20727
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VIRGINIA RIOJAS,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-95-CR-142-49
                          --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Virginia Riojas has moved for

leave to withdraw from this appeal and has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967).    Riojas has filed a

response to the motion, contending that the district court erred

in determining her sentence and that the evidence was

insufficient to link her to the drug offense for which she was

convicted.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20727
                               -2-

     Our independent review of the brief, the record, and Riojas’

response discloses no nonfrivolous issue for appeal.   Riojas

waived the right to appeal her sentence, without exception.      The

sentencing issues she asserts are waived.   See United States v.

Melancon, 972 F.2d 566, 567 (5th Cir. 1992).    Riojas’ knowing and

voluntary guilty plea waived any argument that the evidence was

insufficient to connect her with the offense.    See Nobles v.

Beto, 439 F.2d 1001, 1002 n.1 (5th Cir. 1971).

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.